
	

113 SRES 191 ATS: Designating July 27, 2013, as National Day of the American Cowboy.
U.S. Senate
2013-06-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		113th CONGRESS
		1st Session
		S. RES. 191
		IN THE SENATE OF THE UNITED STATES
		
			June 27, 2013
			Mr. Enzi (for himself,
			 Mr. Barrasso, Mr. Baucus, Mr.
			 Crapo, Mr. Inhofe,
			 Mr. Johnson of South Dakota,
			 Mr. Johanns, Ms. Heitkamp, Mr.
			 Merkley, Mr. Reid,
			 Mr. Risch, Mr.
			 Tester, and Mr. Hoeven)
			 submitted the following resolution; which was referred to the
			 Committee on the
			 Judiciary
		
		
			July 11, 2013
			Committee discharged; considered and agreed
			 to
		
		RESOLUTION
		Designating July 27, 2013, as
		  National Day of the American Cowboy.
	
	
		Whereas pioneering men and women, recognized as
			 cowboys, helped establish the American West;
		Whereas the cowboy embodies honesty, integrity, courage,
			 compassion, respect, a strong work ethic, and patriotism;
		Whereas the cowboy spirit exemplifies strength of
			 character, sound family values, and good common sense;
		Whereas the cowboy archetype transcends ethnicity, gender,
			 geographic boundaries, and political affiliations;
		Whereas the cowboy is an excellent steward of the land and
			 its creatures, who lives off the land and works to protect and enhance the
			 environment;
		Whereas cowboy traditions have been a part of American
			 culture for generations;
		Whereas the cowboy continues to be an important part of
			 the economy through the work of many thousands of ranchers across the United
			 States who contribute to the economic well-being of every State;
		Whereas millions of fans watch professional and working
			 ranch rodeo events annually, making rodeo one of the most-watched sports in the
			 United States;
		Whereas membership and participation in rodeo and other
			 organizations that promote and encompass the livelihood of cowboys span every
			 generation and transcend race and gender;
		Whereas the cowboy is a central figure in literature,
			 film, and music and occupies a central place in the public imagination;
		Whereas the cowboy is an American icon; and
		Whereas the ongoing contributions made by cowboys and
			 cowgirls to their communities should be recognized and encouraged: Now,
			 therefore, be it
		
	
		That the Senate—
			(1)designates July
			 27, 2013, as National Day of the American Cowboy; and
			(2)encourages the
			 people of the United States to observe the day with appropriate ceremonies and
			 activities.
			
